PROMISSORY NOTE

       
$20,000
August 12, 2010
           

FOR VALUE RECEIVED, the undersigned, SENTISEARCH, INC. (the “Payor”), having an
address at 1217 South Flagler Drive, 3rd Floor, West Palm Beach, FL 33401 hereby
promises to pay to the order of Joseph K. Pagano (the “Payee”), with offices c/o
SentiSearch, Inc. 1217 South Flagler Drive, 3rd Floor, West Palm Beach, FL 33401
(or such other place as the holder of this Note shall specify by written notice
to Payor), the principal sum of Twenty Thousand Dollars ($20,000), without
interest, in such coin or currency of the United States of America as at the
time shall be legal tender for the payment of public and private debts.


1. Payments; Interest.  Payment of all or a portion of outstanding principal
shall be due and payable on demand therefor from Payee to Payor.  
 
2. Prepayment. The outstanding principal amount of this Note may be prepaid from
time to time, in whole or in part, without premium or penalty.
 
3. Miscellaneous.
 
3.1. No forbearance, indulgence, delay or failure to exercise any right or
remedy with respect to this Note shall operate as a waiver or as an acquiescence
in any default, nor shall any single or partial exercise of any right or remedy
preclude any other or further exercise thereof or the exercise of any other
right or remedy.
 
3.2. The obligations to make the payments provided for in this Note are absolute
and unconditional and not subject to any defense, set-off, counterclaim,
rescission, recoupment or adjustment whatsoever.
 
3.3. This Note shall not be modified or discharged (other than by payment)
except by a writing duly executed by the Payor and the Payee.
 
3.4. The Payor hereby expressly waives demand and presentment for payment,
notice of nonpayment, notice of dis­honor, protest, notice of protest, bringing
of suit, and diligence in taking any action to collect amounts called for
here­under, and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereon, regardless of and without any notice,
diligence, act or omission with respect to the collection of any amount called
for hereunder or in connection with any right, lien, interest or property, if
any, at any and all times which the Payee had or is existing as security for any
amount called for hereunder.
 
3.5. All notices required or permitted to be given hereunder shall be in writing
and shall be deemed to have been duly given when personally delivered or sent by
registered or certified mail, return receipt requested, postage prepaid, or
overnight mail, to the address of the intended recipient set forth above or at
such other address as the intended recipient shall have hereafter given to the
other party hereto pursuant to the provisions hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
3.6. If the holder of this Note shall institute any action to enforce the
collection of any amount of principal of and/or interest on this Note, there
shall be immediately due and payable from the Payor, in addition to the then
unpaid sum of this Note, all reasonable costs and expenses incurred by the Payee
in connection therewith, including, without limitation, reasonable attorneys’
fees and disbursements.
 
3.7. This Note and the obligations of the Payor and rights of any holder hereof
shall be governed by and construed in accordance with the laws of the State of
New York applicable to contracts made and to be performed entirely within such
State.
 
3.8. This Note shall be fully enforceable by the Payee, its successors or
assigns.
 


IN WITNESS WHEREOF, this Note has been duly executed and delivered by the
undersigned as of the date first written above.
 

        PAYOR:         SENTISEARCH, INC.    
 
     
By:
/s/ Joseph K. Pagano
   
Joseph K. Pagano, Chief Executive Officer
     



 
 

--------------------------------------------------------------------------------

 